Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.4.33 ING Life Insurance and Annuity Company RIDER SCHEDULE Minimum Guaranteed Withdrawal Benefit Eligibility Requirements Minimum Initial MGWB Base: [$25,000] Maximum Initial MGWB Base: [$1,000,000] or such greater amount that we allow with Home Office approval. Maximum MGWB Base: [$5,000,000] Charges MGWB Charge: [0.1375%]; deducted quarterly (annual rate [0.55%]) Maximum MGWB Charge: [0.30%]; deducted quarterly (annual rate [1.20%]) Rider Features Rider Date: [May 1, 2007] Eligible Purchase Payments: Any salary deferral amounts (excluding any amounts contributed as Roth after-tax salary reduction amounts, if applicable) received during the Growth Phase and any transfer/rollover amounts received within the first [12] months from the Rider Date while the Rider is in the Growth Phase. Transfer/rollover amounts received within the first [12] months will be considered in the calculation of the Maximum Initial MGWB Base. Ratchet Dates: Starting [12] months from the Rider Date and occurring every [12] months thereafter during the Growth Phase for a maximum of [10] years. Reset Option Date: Starting on the Rider Anniversary following the first day the Rider enters the Withdrawal Phase and occurring every [12] months thereafter. Maximum Annual Withdrawal Percentage: Rider Withdrawal Option Age on the date Withdrawal Phase begins Maximum Annual Withdrawal Percentage [A (Non Life) 50+ 7% B (Life) 65+ 5%] The option may not be changed once elected. E-MGWB-07 SCH Page 1 of 3 Investment Options Accepted Investment Option(s): [ING MFS Total Return Portfolio] Fixed Allocation Investment [ING Fixed Account Option(s): ING VP Intermediate Bond Portfolio GA Account] Restricted Investment Option(s): [ING GET FUND Series] Fixed Rebalancing Investment [ING VP Intermediate Bond Portfolio] Option: Minimum Fixed Allocation [25%] of the Individual Account Current Value that is invested in the Investment Option Percentage Conditional Investment Options Requirement: Automatic MGWB Rebalancing Automatic Rebalancing will occur on the Rider Date and any Rider Date: Anniversary when the Minimum Fixed Allocation Investment Option Percentage Requirement is not achieved. If any date determined by this Rider Schedule falls on a date when the New York Stock Exchange is not open for trading, then the applicable date shall be the next date the New York Stock Exchange is open. [The MGWB benefit may have limited usefulness in contracts funding tax-qualified plans because partial withdrawals made to satisfy Required Minimum Distribution rules might result in an adverse adjustment to the MGWB Base or an inability to exercise the benefit altogether. If you plan to exercise the benefit before or after your required minimum distribution date, you should consider whether the benefit is appropriate for your circumstances. You should consult your tax advisor.] [Allocations of Net Purchase Payments or Individual Account Current Value into the Restricted Investment Option(s) are not allowed while this Rider is in effect.] [Amounts withdrawn up to the MAW are not subject to surrender charges/fees. Amounts withdrawn in excess of the MAW are subject to any applicable surrender charges/fees. For purposes of the following calculations, the amount of the withdrawal will be the amount after deducting any surrender charge/fee: Determining whether the MAW has been exceeded; and Determining the value of (a) in Section 7 of the Rider. Example: Amount withdrawn from Individual Account Current Value Surrender Charge/Fee Amount Amount of Withdrawal after Surrender Charge/Fee Withdrawal Amount used for calculations $1,000 ($50) $950 $950] E-MGWB-07 SCH Page 2 of 3 Special Rules for Partial Withdrawals from Certain Investment Options [GA Account Withdrawals from the GA Account are subject to any applicable MVA. For purposes of the following calculations, the amount of the withdrawal will be the amount reduced for a negative MVA but not increased for a positive MVA: Determining whether the MAW has been exceeded; and Determining the value of (a) in Section 7 of the Rider Example: MVA Adjustment Type Amount Withdrawn from Individual Account Current Value MVA Adjustment Amount Amount of Withdrawal after MVA Adjustment Withdrawal Amount used for Calculations Negative $1,000 ($100) $900 $900 Positive $1,000 $50 $1,050 $1,000] [Fixed Plus Account Withdrawal restrictions on amounts invested in the ING Fixed Plus Account are waived (1) only if amounts up to the MAW cannot be withdrawn from any other available Investment Option(s), and (2) only to the extent necessary to satisfy the MAW.] E-MGWB-07 SCH Page 3 of 3
